UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEWYORK =| *

Case 7:20-cr-00517-VB Document 37 Filed 01/15/21 Page 1 of 1
Case 7:20-cr-00517-VB Document 34-1 Filed 01/08/21 Page 1 of 1

 

March 31, 2020

 

UNITED STATES OF AMERICA,

-\V-

Dorian Byrd

Defendant(s).

CONSENT TO PROCEED BY

\\\ VIDE@GOMFERENEE TELE CMF
POET DIT

enxenst(G

 

Defendant

Dorian Byrd

hereby voluntarily consents to

 

participate in the following proceeding via wie@ecenterereing: telecun au “7

x

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of

indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Nrten Byed (Lyk) JO fr

 

Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dorian Byrd

 

Print Defendant’s Name

This proceeding was conducted by reliable vi

lol

Date

Defense Counsel’s Signature

Steven D. Feldman

Print Defense Counsel’s Name

 

slecofiweny
lal |

 

U.S. District Mh | _
